         Case 1:19-cr-00463-DLC Document 234
                                         235 Filed 02/17/21
                                                   02/18/21 Page 1 of 1


                                            LAW OFFICES

                                    NEIL M. SCHUSTER
                                              SUITE 2C
                                        555 N.E. 15th STREET
                                       MIAMI, FLORIDA 33132
NEIL M. SCHUSTER *                                                          TELEPHONE (305 ) 416 - 0324
ANDREW HORN                                                                 TELECOPIER(305 ) 416 - 0325
    OF COUNSEL                                                            e-mail:nei l@neilm schu ster.com
*ALSO ADMITTED IN COLORADO &
 DISTRICT OF COLUMBIA.

                                          February 17, 2021

BY ECF

Honorable Denise L. Cote
United States District Judge                                   MEMO ENDORSED
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Zalmund Zirkind, S9 19 Cr. 463 (DLC)
               SECOND LETTER MOTION TO AMEND BOND CONDITIONS TO ALLOW TRAVEL
               TO LOCAL CEMETERY (THE OHEL) THURSDAY, FEBRUARY 25, 2021

Dear Judge Cote:

        This letter is respectfully written to permit the Defendant to travel to the "The Ohel," 226-20
Francis Lewis Boulevard, Cambria Heights, NY 11411 and pray on February 25, 2021. Your Honor
previously permitted the Defendant to visit the cemetery under the same conditions on November 12,
2020. The undersigned discussed this application with USPO Rothman and the assigned prosecutors
who agree to this request. The Defendant previously asked for permission on February 3, 2021 but did
not receive a decision before the requested date of February 11, 2021 to visit.

         The Ohel, where the Lubavitcher Rebbe, Rabbi Menachem M. Schneerson, was laid to rest
next to his father-in-law, the sixth Lubavitcher Rebbe, Rabbi Yosef Y. Schneerson, is described as a
location where one’s prayers focus on working toward new good deeds and spiritual stock-taking. It
is anticipated that a round-trip prayer visit would require three to four hours, depending on traffic
patterns. The Defendant, if permitted to attend, will wear a mask and comply with COVID-19 legal
requirements. The Ohel management also complies with COVID-19 legal requirements.

       We thank Your Honor for your review.

                                               Very truly yours,
                                                                     The request is approved to
                                               /s Neil M. Schuster   the extent it conforms with
                                               Neil M. Schuster      the representations in this
NMS:asnd                                                             letter.
By ECF: Josh Rothman, PTS, Intensive Supervision Specialist          So Ordered: 02-18-2021
Stephanie Lake, AUSA
Aline R Flodr, AUSA
Sebastian Swett, AUSA
